DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 1, 2022 has been entered. No claims were amended, and claims 32-51 are currently pending.
Response to Arguments
Applicant's arguments filed April 1, 2022 have been fully considered but they are not persuasive. Applicant argues that cited prior art Suryanarayana et al. (Pub. No. US 2008/0275772 A1, hereinafter “Suryanarayana”) does not disclose receiving physical location information from a plurality of mobile devices and then aggregating profile information for one or more crowds based on physical location data received from mobile devices. Specifically, Applicant argues that Suryanarayana does not mention crowds nor determining aggregate profile data based on location data and user profile data from mobile devices (Remarks p. 7).
In response, examiner respectfully submits that, first, receiving physical location information from a plurality of mobile devices is disclosed. In Suryanarayana, profile sources 110 in Fig. 1 can store profile data associated with a plurality of users, where those usage can include mobile telephone service, i.e. mobile devices send the usage information (Suryanarayana [0019]). This profile data also includes location information. The profile aggregation system aggregates data of the customers from the profile sources (see Suryanarayana [0032] which discloses a location parameter).
Second, profile information based on physical location data received from mobile devices is aggregated. The profile aggregation system can receive customer profile parameters in a request, which includes customers within a certain area such as Austin, Texas, or a second request can specify a smaller area such as customers within five miles of a certain business (Suryanarayana [0025]).
Third, the aggregated profile information is for one or more crowds. The term “crowd” is not defined in Applicant’s Specification, however a person of ordinary skill in the art may define a crowd as a group of people. Suryanarayana teaches that the profile sources include a plurality of users (Suryanarayana [0019]), and the profile aggregation system determines a group of the users based on location information in the location parameter. Examiner notes that Suryanarayana appears to disclose only one crowd based on location data.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-36, 38-40, 42, 45, 47, 48, 50 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suryanarayana.
Regarding claim 32, Suryanarayana teaches:
receiving physical location and user profile information from a plurality of mobile devices (Suryanarayana – in Fig. 1, the profile sources 110 can store profile data associated with a plurality of users 112 [0019]. The profile aggregation system can mine customer data stored at the profile sources to find customer profile data that meets the customer profile parameters. For instance, the profile aggregation system 102 can determine which customers meet the location parameter [0032]. Also see [0025], where a more precise determination of customer location requires a higher granularity of information for a profile [0025]. The computer system 800 in Fig. 8 can also be implemented as a mobile device [0073].) 
determining aggregate profile information for one or more crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices (Suryanarayana – in an illustrative, non-limiting embodiment, pricing and other service terms can be based at least partially on granularity and accuracy parameters received with the request. For example, the customer profile parameters received by the profile aggregation system with a first request can specify that the collective customer profile information (i.e. aggregate profile information) should include customers within the city of Austin, TX. Whereas, customer profile parameters received with a second request can specify that the customer profile information should include customers within five miles of a certain business (i.e. based on physical location) and no other customers [0025].) 
and providing filtered aggregate profile information corresponding to the one or more crowds at the one or more POIs, based on the aggregate profile information and one or more filters, responsive to a request for crowd data (Suryanarayana – In Fig. 4, 402, a request to deliver content to customers of a service provider is received from a third party at a system associated with the service provider. At 408, the service provider mines customer profiles across multiple communication services and other sources for profile data matching the customer profile parameters specified in the particular request. At 410, the service provider system aggregates the profile data to produce collective customer profile information for the particular request. At 412, the service provider system can send data related to the collective customer profile information to the third-party [0057, 0059].)
Regarding claim 33, Suryanarayana teaches:
determining each of one or more crowds at the one or more POIs through crowd formation based on the physical location and user profile information from the plurality of mobile devices (Suryanarayana – in an illustrative, non-limiting embodiment, pricing and other service terms can be based at least partially on granularity and accuracy parameters received with the request. For example, the customer profile parameters received by the profile aggregation system with a first request can specify that the collective customer profile information (i.e. aggregate profile information) should include customers within the city of Austin, TX. Whereas, customer profile parameters received with a second request can specify that the customer profile information should include customers within five miles of a certain business (i.e. based on physical location) and no other customers [0025].)  
Regarding claim 34, Suryanarayana teaches:
determining a plurality of history objects, each based on a time window and association with a crowd and a POI, wherein the filtered aggregate profile information is based on one or more of the history objects (Suryanarayana – the data gathering module can be executable by the processing logic to gather data related to customers’ Internet Protocol Television IPTV viewing histories, voice communication histories, such as Voice-over Internet Protocol and cellular usage; Internet histories or other data network interface usage; or any combination thereof [0041].)  
Regarding claim 35, Suryanarayana teaches:
determining each of the one or more crowds at the one or more POIs based on an inclusion distance between individuals or crowd fragments according to the physical location from the plurality of mobile devices (Suryanarayana – in an illustrative, non-limiting embodiment, pricing and other service terms can be based at least partially on granularity and accuracy parameters received with the request. For example, the customer profile parameters received by the profile aggregation system with a first request can specify that the collective customer profile information (i.e. aggregate profile information) should include customers within the city of Austin, TX. Whereas, customer profile parameters received with a second request can specify that the customer profile information should include customers within five miles of a certain business (i.e. based on physical location) and no other customers [0025].)  
Regarding claim 36, Suryanarayana teaches:
determining a match strength for a crowd detail around a user of one of the plurality of mobile devices, based on the aggregate profile information, wherein the filtered aggregate profile information comprises the match strength for the crowd detail (Suryanarayana – In Fig. 4, 402, a request to deliver content to customers of a service provider is received from a third party at a system associated with the service provider. At 408, the service provider mines customer profiles across multiple communication services and other sources for profile data matching the customer profile parameters specified in the particular request. At 410, the service provider system aggregates the profile data to produce collective customer profile information for the particular request. At 412, the service provider system can send data related to the collective customer profile information to the third-party [0057, 0059].)
Regarding claim 38, Suryanarayana teaches:
determining a plurality of crowd fragments based on an inclusion distance between individuals or crowd fragments according to the physical location from the plurality of mobile devices, wherein the aggregate profile information comprises crowd fragment information (Suryanarayana – as an illustrative example, the third-party can be a car dealership that sends a request to the profile aggregation system to deliver targeted content, such as a text message, to a plurality of customers of a service provider associated with the profile aggregation system. The request can include customer profile parameters that specify that collective customer profile information (i.e. aggregate profile information) produced for the request should include aggregated profile data of all customers (i.e. aggregate profile information) of the service provider who have a Cingular phone operable to receive text messages, who are currently within a five mile radius of the car dealership, and who viewed a television program during which the car dealership’s ad appeared within the previous twenty-four hours. The car dealership may specify a granularity of the customer location, such that customers outside the five mile radius but within range of a cell tower providing service to those within the five mile radius may satisfy the customer profile parameter [0030].)  
Regarding claim 39, Suryanarayana teaches:
determining degree of separation of relationships among users of the plurality of mobile devices in a crowd at a POI, based on the user profile information from the plurality of mobile devices, wherein the aggregate profile information comprises aggregated degree of separation of relationship information (Suryanarayana – the service provider mines customer profiles across multiple communication services and other sources for profile data matching the customer profile parameters specified in the particular request. The service provider can determine whether profile data of any of the customers indicates an option to not receive targeted advertising (i.e. degree of separation). For example, the profile data associated with one or more customers can indicate selection of an opt-out preference. Profile data associated with customers who have opted out of receiving targeted advertising can be removed from consideration by the service provider system [0062].)
Regarding claim 40, Suryanarayana teaches:
determining a positive or negative location confidence for an event comprising a crowd at a POI, based on location updates for users of the plurality of mobile devices (Suryanarayana – as an illustrative example, the third-party can be a car dealership that sends a request to the profile aggregation system to deliver targeted content, such as a text message, to a plurality of customers of a service provider associated with the profile aggregation system. The request can include customer profile parameters that specify that collective customer profile information (i.e. aggregate profile information) produced for the request should include aggregated profile data of all customers (i.e. aggregate profile information) of the service provider who have a Cingular phone operable to receive text messages, who are currently within a five mile radius of the car dealership, and who viewed a television program during which the car dealership’s ad appeared within the previous twenty-four hours. The car dealership may specify a granularity of the customer location, such that customers outside the five mile radius but within range of a cell tower providing service to those within the five mile radius may satisfy the customer profile parameter [0030]. In Fig. 4, 402, a request to deliver content to customers of a service provider is received from a third party at a system associated with the service provider. At 408, the service provider mines customer profiles across multiple communication services and other sources for profile data matching the customer profile parameters specified in the particular request. At 410, the service provider system aggregates the profile data to produce collective customer profile information for the particular request. At 412, the service provider system can send data related to the collective customer profile information to the third-party [0057, 0059]. Examiner interprets that matching profile data where the granularity of the customer location is utilized discloses a positive (i.e. matched) or negative (i.e. not matched) location confidence.)
Regarding claim 42, Suryanarayana teaches:
determining a number of users of mobile devices in a crowd at a POI have a specified interest, based on the aggregate profile information; and alerting one or more of the plurality of mobile devices, based on meeting a threshold for the determined number of users of mobile devices having the specified interest (Suryanarayana – the profile aggregation system can aggregate profile data of customers meeting the customer profile parameters, and, if a minimum number of such customers are found, the profile aggregation system can receive the targeted emergency content. The service provider can deliver the content to the customers via an IPTV service [0036].)  
Regarding claim 45, Suryanarayana teaches:
organizing the aggregate profile information into user buckets and location buckets (Suryanarayana – the profile aggregation system can mine customer data stored at the profile sources (i.e. user bucket) to find customer profile data that meets the customer profile parameters. The profile aggregation system may also store data associated with each of the customers who have received the targeted content to prevent reiteration [0035].)  
Regarding claim 47, Suryanarayana teaches:
sorting historical objects into time bands of a time window for the request for crowd data comprising a historical request, wherein the aggregate profile information comprises the historical objects and the filtered aggregate profile information comprises the sorted historical objects in time bands (Suryanarayana – the data gathering module can be executable by the processing logic to gather data related to customers’ Internet Protocol Television IPTV viewing histories, voice communication histories, such as Voice-over Internet Protocol and cellular usage; Internet histories or other data network interface usage; or any combination thereof [0041]. Also see [0043], where the customer profile parameters can include dynamic profile parameters such as customers tuned to a particular channel during a specified past or future time period.)  
Regarding claim 48, Suryanarayana teaches:
determining, for the filtered aggregate profile information, whether users matching a target profile are historically located at a POI, based on the aggregate profile information, wherein the request for crowd data comprises a historical request (Suryanarayana – the data gathering module can be executable by the processing logic to gather data related to customers’ Internet Protocol Television IPTV viewing histories, voice communication histories, such as Voice-over Internet Protocol and cellular usage; Internet histories or other data network interface usage; or any combination thereof [0041].)  
Regarding claim 50, Suryanarayana teaches:
determine motility of a crowd as a distance a crowd center moves for a crowd at a POI, based on the physical location and user profile information from the plurality of mobile devices, wherein the filtered aggregate profile information comprises the motility of the crowd (Suryanarayana – as an illustrative example, the third-party can be a car dealership that sends a request to the profile aggregation system to deliver targeted content, such as a text message, to a plurality of customers of a service provider associated with the profile aggregation system. The request can include customer profile parameters that specify that collective customer profile information (i.e. aggregate profile information) produced for the request should include aggregated profile data of all customers (i.e. aggregate profile information) of the service provider who have a Cingular phone operable to receive text messages, who are currently within a five mile radius of the car dealership, and who viewed a television program during which the car dealership’s ad appeared within the previous twenty-four hours. The car dealership may specify a granularity of the customer location, such that customers outside the five mile radius but within range of a cell tower providing service to those within the five mile radius may satisfy the customer profile parameter [0030]. In Fig. 4, 402, a request to deliver content to customers of a service provider is received from a third party at a system associated with the service provider. At 408, the service provider mines customer profiles across multiple communication services and other sources for profile data matching the customer profile parameters specified in the particular request. At 410, the service provider system aggregates the profile data to produce collective customer profile information for the particular request. At 412, the service provider system can send data related to the collective customer profile information to the third-party [0057, 0059].)  
Regarding claim 51, Suryanarayana teaches:
determining a hotspot as a threshold number of crowds historically located at a POI, based on the aggregate profile information, wherein the filtered aggregate profile information comprises aggregate profile information relating to the hotspot (Suryanarayana – the profile aggregation system can aggregate profile data of customers meeting the customer profile parameters, and, if a minimum number of such customers are found, the profile aggregation system can receive the targeted emergency content. The service provider can deliver the content to the customers via an IPTV service [0036].)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Suryanarayana in view of Ross (Pub. No. US 2003/0236095 A1, hereinafter “Ross”).
Regarding claim 37, Suryanarayana teaches:
aggregate profile (Suryanarayana – in an illustrative, non-limiting embodiment, pricing and other service terms can be based at least partially on granularity and accuracy parameters received with the request. For example, the customer profile parameters received by the profile aggregation system with a first request can specify that the collective customer profile information (i.e. aggregate profile information) should include customers within the city of Austin, TX. Whereas, customer profile parameters received with a second request can specify that the customer profile information should include customers within five miles of a certain business (i.e. based on physical location) and no other customers [0025].)
Suryanarayana does not appear to teach:
determining an interest histogram for a crowd at a POI, wherein the [aggregate profile] information comprises the interest histogram
However, Ross teaches:
determining an interest histogram for a crowd at a POI, wherein the [aggregate profile] information comprises the interest histogram (Ross – certain businesses may wish to acquire maps or graphs relating to the locations or movements of mobile users. Hence, the location server may generate and provide to a recipient a histogram or other similar graphical representation showing a population density for certain groups or populations of mobile device users [0055].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Suryanarayana and Ross before them, to modify the system of Suryanarayana of receiving physical location and user profile information from a plurality of mobile devices, determining aggregate profile information for one or more crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, and providing filtered aggregate profile information corresponding to the one or more crowds at the one or more POIs, based on the aggregate profile information and one or more filters, responsive to a request for crowd data with the teachings of Ross of determining an interest histogram for a crowd at a POI, wherein the information comprises the interest histogram. One would have been motivated to make such a modification to determine locations or movements of mobile users (Ross - [0055]).
Claim 41, 43, 44, 46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Suryanarayana in view of Khosravy et al. (Pub. No. US 2009/0315775 A1, hereinafter “Khosravy”).
Regarding claim 41, Suryanarayana does not appear to teach:
removing a crowd, tracking movement of a crowd, or re-establishing a crowd, based on location updates for users of the plurality of mobile devices
However, Khosravy teaches:
removing a crowd, tracking movement of a crowd, or re-establishing a crowd, based on location updates for users of the plurality of mobile devices (Khosravy - in Fig. 10, 1000, a user points at persons of interest. At 1010, the user selects one or more persons of interest from a result set returned by the service, or retrieve from a local cache [0073]. When things change from the perspective of either the service or the client, a synchronization process can bring either the client or service, respectively, up to date [0062, 0069, 0077].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Suryanarayana and Khosravy before them, to modify the system of Suryanarayana of receiving physical location and user profile information from a plurality of mobile devices, determining aggregate profile information for one or more crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, and providing filtered aggregate profile information corresponding to the one or more crowds at the one or more POIs, based on the aggregate profile information and one or more filters, responsive to a request for crowd data with the teachings of Khosravy of removing a crowd, tracking movement of a crowd, or re-establishing a crowd, based on location updates for users of the plurality of mobile devices. One would have been motivated to make such a modification to provide additional information about points of interest other than navigation information and providing information that is not static (Khosravy - [0003-0005]).
Regarding claim 43, Suryanarayana does not appear to teach:
promoting a crowd-sourced POI to a permanent POI, wherein the filtered aggregate profile information is based on the permanent POI
However, Khosravy teaches:
promoting a crowd-sourced POI to a permanent POI, wherein the filtered aggregate profile information is based on the permanent POI (Khosravy –in Fig. 10, 1000, a user points at persons of interest. At 1010, the user selects one or more persons of interest from a result set returned by the service, or retrieve from a local cache [0073]. UI can include a static (i.e. permanent) POI image such as a picture of a person [0061].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Suryanarayana and Khosravy before them, to modify the system of Suryanarayana of receiving physical location and user profile information from a plurality of mobile devices, determining aggregate profile information for one or more crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, and providing filtered aggregate profile information corresponding to the one or more crowds at the one or more POIs, based on the aggregate profile information and one or more filters, responsive to a request for crowd data with the teachings of Khosravy of promoting a crowd-sourced POI to a permanent POI, wherein the filtered aggregate profile information is based on the permanent POI. One would have been motivated to make such a modification to provide additional information about points of interest other than navigation information and providing information that is not static (Khosravy - [0003-0005]).
Regarding claim 44, Suryanarayana teaches:
for the aggregate profile information (Suryanarayana – in an illustrative, non-limiting embodiment, pricing and other service terms can be based at least partially on granularity and accuracy parameters received with the request. For example, the customer profile parameters received by the profile aggregation system with a first request can specify that the collective customer profile information (i.e. aggregate profile information) should include customers within the city of Austin, TX. Whereas, customer profile parameters received with a second request can specify that the customer profile information should include customers within five miles of a certain business (i.e. based on physical location) and no other customers [0025].  
Suryanarayana does not appear to teach:
anonymizing the user profile information
However, Khosravy teaches:
anonymizing the user profile information (Khosravy – the user can choose to anonymize and upload user path history, transaction history, etc. to the network service to fuel better targeted content in the future based on richer user profile information [0073].) 
 Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Suryanarayana and Demello before them, to modify the system of Suryanarayana of receiving physical location and user profile information from a plurality of mobile devices, determining aggregate profile information for one or more crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, and providing filtered aggregate profile information corresponding to the one or more crowds at the one or more POIs, based on the aggregate profile information and one or more filters, responsive to a request for crowd data with the teachings of Khosravy of anonymizing the user profile information. One would have been motivated to make such a modification to provide additional information about points of interest other than navigation information and providing information that is not static (Khosravy - [0003-0005]).
Regarding claim 46, Suryanarayana teaches:
in history objects, wherein the filtered aggregate profile information is based on one or more history objects (Suryanarayana – the data gathering module can be executable by the processing logic to gather data related to customers’ Internet Protocol Television IPTV viewing histories, voice communication histories, such as Voice-over Internet Protocol and cellular usage; Internet histories or other data network interface usage; or any combination thereof [0041].)  
Suryanarayana does not appear to teach:
storing anonymized user information
However, Khosravy teaches:
storing anonymized user information (Khosravy – the user can choose to anonymize and upload user path history, transaction history, etc. to the network service to fuel better targeted content in the future based on richer user profile information [0073].)
 Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Suryanarayana and Demello before them, to modify the system of Suryanarayana of receiving physical location and user profile information from a plurality of mobile devices, determining aggregate profile information for one or more crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, and providing filtered aggregate profile information corresponding to the one or more crowds at the one or more POIs, based on the aggregate profile information and one or more filters, responsive to a request for crowd data with the teachings of Khosravy of storing anonymized user information. One would have been motivated to make such a modification to provide additional information about points of interest other than navigation information and providing information that is not static (Khosravy - [0003-0005]).
Regarding claim 49, Suryanarayana does not appear to teach:
wherein the user profile information includes user information from one or more social networking services 
However, Khosravy teaches:
wherein the user profile information includes user information from one or more social networking services (Khosravy – the pointing services platform can leverage participating third party services, such as pre-existing dating sites, review sites, ranking sites, social networking sties, to plug them into the pointing user experience and platform [0089].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Suryanarayana and Khosravy before them, to modify the system of Suryanarayana of receiving physical location and user profile information from a plurality of mobile devices, determining aggregate profile information for one or more crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, and providing filtered aggregate profile information corresponding to the one or more crowds at the one or more POIs, based on the aggregate profile information and one or more filters, responsive to a request for crowd data with the teachings of Khosravy of wherein the user profile information includes user information from one or more social networking services. One would have been motivated to make such a modification to provide additional information about points of interest other than navigation information and providing information that is not static (Khosravy - [0003-0005]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./         Examiner, Art Unit 2166

                                                                                                                                                                                               /Mohammad A Sana/Primary Examiner, Art Unit 2166